Citation Nr: 0116778	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a growth on the 
neck.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lung disorder.

3.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral hearing loss for the period from July 22, 1997, 
to April 21, 1999.

5.  Entitlement to an increased evaluation for a bilateral 
hearing loss, rated as 20 percent disabling as of April 22, 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Portland, Oregon, which, in 
March 1998, denied service connection for a growth on the 
neck and a lung disorder, and increased the evaluation for 
peptic ulcer disease from 0 to 10 percent.  In May 1998, the 
RO granted service connection for bilateral hearing loss, and 
assigned it a noncompensable evaluation, effective July 22, 
1997.  The veteran also appeals this latter decision for the 
assignment of a higher rating.

In July 1998, the RO increased the evaluation for the 
veteran's bilateral hearing loss from 0 to 10 percent, 
effective July 22, 1997.  In August 1999, the RO increased 
the evaluation for the veteran's bilateral hearing loss from 
10 to 20 percent, effective April 22, 1999. On a claim for an 
original or increased rating, the veteran is generally 
presumed to be seeking the maximum benefit allowed by law; 
thus, such claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  As such, the issues pertaining to the veteran's 
bilateral hearing loss remain on appeal and are as stated on 
the title page of this decision.

The Board notes that, in a March 1988 decision, the RO denied 
the veteran's claim for service connection for a lung 
disorder.  The veteran was notified of this denial in March 
1988, and he did not file an appeal with this RO decision, 
and it became final.  38 U.S.C.A. § 7105.  A previously 
denied claim may not be reopened absent new and material 
evidence.  38 U.S.C.A. § 5108.  It is apparent that, in its 
March 1998 decision, the RO reopened the veteran's claim of 
service connection for a lung disorder and denied it on the 
merits.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that the Board does not have jurisdiction to consider a 
claim which has been finally adjudicated unless new and 
material evidence has been submitted.  Thus, regardless of 
what the RO did, as a preliminary matter, the Board must 
first determine whether new and material evidence has been 
submitted before proceeding to decide a case on the merits.  
Barnett v. Brown, 8 Vet. App 1 (1995).  Accordingly, the 
issue pertaining to a lung disorder is as stated on the title 
page of this decision.

The Board observes that, in his April 2001 written argument, 
the veteran's representative requested the RO to grant 
service connection for the veteran's stroke and carpal tunnel 
syndrome.  These issues have not been developed or 
adjudicated by the RO.  Therefore, they are referred to the 
RO for appropriate action.

The Board further observes that, in the March 1998 decision, 
the RO also denied service connection for a heart disorder.  
In his April 2001 written argument, the veteran's 
representative requested the RO to grant service connection 
for the veteran's atherosclerosis disease manifested as an 
aneurysm with symptoms of facial palsy.  The Board interprets 
this as a request to reopen the veteran's claim of service 
connection for a heart disorder.  This issue has not been 
developed or adjudicated by the RO.  Therefore, it is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection for 
a growth on the neck has been obtained by the RO.

2.  There is no competent evidence of record which shows that 
the veteran currently has a growth on his neck.

3.  The RO denied the veteran's claim of service connection 
for a lung disorder in March 1988; the veteran was notified 
of this decision in March 1988 and he did not file an appeal.

4.  Additional evidence submitted since the March 1988 
decision is cumulative of evidence previously considered, is 
neither competent nor probative of the material matters for 
which the claim was previously denied, and it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

5.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for peptic ulcer disease has been obtained by the 
RO.

6.  The evidence shows that the veteran's peptic ulcer 
disease is productive of continuous moderate manifestations; 
it is not moderately severe with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

7.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation for bilateral hearing loss has been obtained by 
the RO.

8.  The June 1998 VA audiological evaluation report shows 
that veteran had level IV hearing in both ears.

9.  The April 1999 VA audiological evaluation report shows 
that veteran had level V hearing in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
growth on the neck are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).

2.  As the evidence received since the RO's March 1988 denial 
of the claim of service connection for a lung disorder is not 
new and material, the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (2000).

3.  The criteria for a 20 percent rating for peptic ulcer 
disease have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.41, 4.42, 4.112 and 
4.114, Diagnostic Code 7305 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss,  from July 22, 1997 to April 21, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85 and 4.86, 
Diagnostic Code 6100 (2000).

5.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss from April 22, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.85 and 4.86, Diagnostic Code 6100 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Growth on the Neck

Law and Regulations. The Board notes at the outset that, 
during the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional attempt to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
and the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a growth 
on the neck have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by VCAA (to be codified at 
38 U.S.C. § 5103A).  In this regard, the Board observes that 
the RO informed the veteran in its statement and supplemental 
statements of the case as to what was needed to support his 
claim and there is no indication that there is any additional 
evidence available that has not already been obtained.  As to 
whether an examination is warranted, given the number of 
years that have elapsed since the veteran's service and the 
absence of a diagnosis or any relevant clinical findings to 
date, it is the Board's judgment that VCAA does not mandate 
such an examination.  It is pertinent to note that, in 
addition to a March 1957 retirement examination report that 
showed a normal clinical evaluation of the veteran's neck and 
skin, the veteran did not indicate a growth on the neck when 
he filed his original claims for service connection in 
October 1985, and a VA general medical examination in June 
1985, which included a clinical evaluation of the neck, was 
negative for any relevant complaints or abnormal findings.  
Thus, the Board is satisfied that all relevant facts have 
been properly developed to the extent possible and that no 
further assistance to the veteran is required to comply with 
the VA's duty to assist him with the development of facts 
pertinent to his claim as mandated by the VCAA.  

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in its statement and 
supplemental statements of the case, and considered all of 
the applicable law and regulations and relevant medical 
evidence in the claims file.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).
Additionally, where a malignant tumor becomes manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

Analysis.  The Board finds that the veteran's claim of 
service connection for a growth on the neck must be denied.  
The veteran's service medical records show that he had acne 
on his neck at the time of examinations in April 1944 and 
February 1951.  His March 1957 retirement examination report 
shows that clinical evaluations of his neck and skin revealed 
normal findings.  As such, there is no showing that the 
veteran incurred a growth on his neck in service.

The post-service medical records are also negative for any 
report or clinical finding relating to a growth on the neck.  
In the absence of a current disability, the veteran's claim 
of service connection for a growth on his neck must be 
denied.

The Board has considered the veteran's contentions and 
testimony regarding the etiology of his claimed growth on his 
neck.  However, as a layman, he is not qualified or competent 
to render an opinion as to a medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision, the Board has considered the 
matter of resolution of the benefit of the doubt in the 
veteran's favor.  However, it is noted that application of 
the benefit-of-the-doubt rule is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in this instance where, as noted 
above, the evidence does not demonstrate that the veteran 
currently has a growth on his neck.


Lung Disorder

Law and Regulations.  In March 1988, the RO denied service 
connection for a lung disorder.  The veteran was duly 
notified of the decision shortly thereafter and did not 
thereafter enter a notice of disagreement within one year of 
issuance of notification of the rating decision.  Therefore, 
the March 1988 rating decision denying entitlement to service 
connection for a lung disorder became final.  See 38 U.S.C.A. 
§ 7105(b),(c); 38 C.F.R. §§ 20.302, 20.1103.

The Board notes that the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

Generally, a final decision issued by a RO may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the October 1999 hearing, the veteran testified that his 
lung disorder was the result of his exposure to asbestos in 
service.  The Court has held that a where a claim for service 
connection has been denied, and a claimant seeks to reopen 
that claim, a new etiological theory does not constitute a 
separate claim.  Ashford v. Brown, 10 Vet. App. 120, 123-24 
(1997).  

The Board observes that there presently exist no specific 
statutory or regulatory guidelines regarding claims for 
service connection for asbestos-related disease.  Rather, VA 
has issued certain procedures on asbestos related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.68 
(September 21, 1992) [formerly Department of Veterans 
Benefits (DVB) Circular 21- 88-8, Asbestos-Related Disease 
(May 11, 1988)]; see also McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure.

Analysis.  The RO denied the veteran's claim of service 
connection for a lung disorder in March 1988.  In so doing, 
the RO held that there was no evidence which showed that the 
veteran incurred a calcified lesion on his lung during his 
period of service.

Relevant evidence added to the record since the RO's March 
1988 unappealed decision includes an April 1990 letter from a 
VA physician; a January 1998 VA examination report; testimony 
from the veteran's October 1998 RO hearing; and an April 1999 
VA examination report.

Based on the foregoing, the Board finds that the veteran has 
not presented new and material evidence to warrant a 
reopening of his claim of service connection for a lung 
disorder.  The April 1990 letter from the VA physician and 
the VA examination reports are new as they were not of record 
at the time of the RO's March 1988 decision.  However, this 
evidence is not probative as it fails to show that the 
veteran has a calcified lesion on his lung or any other lung 
disorder.  In fact, the evidence is totally devoid of any 
findings that the veteran even has a calcified lesion on his 
lung or any other lung disorder.

The Board notes that the veteran's testimony at his October 
1998 hearing asserting an etiologic relationship between a 
lung disorder and service is now in the sense that he is now 
asserting that his lung disease is causally linked to in-
service asbestos but, although his statements are deemed 
truthful and probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  Thus, even if some of contentions of 
record represent "new" evidence, it is nonetheless not 
"material" because it has not been shown that the veteran has 
any medical knowledge beyond that of lay persons.  Moray v. 
Brown, 5 Vet. App. 211 (1993). 

To summarize, the Board finds the additional evidence that 
the veteran has submitted in support of his claim of service 
connection for a lung disorder is either cumulative of prior 
evidence, or neither competent nor probative of the material 
matters for which the claim was previously denied.  The 
"new" evidence submitted is not "material" because by 
itself, or in connection with evidence previously assembled, 
it is not so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that the evidence submitted is not new and material and that 
the claim of service connection for a lung disorder is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

                                             Increased Rating 
Claims

The veteran essentially contends that his peptic ulcer 
disease is more disabling than currently evaluated and that 
the assignment of higher ratings are warranted for his  
bilateral hearing loss.  The Board is satisfied that all 
relevant facts have been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by VCAA.  The Board does not 
know of any additional relevant evidence, which is available.  
The Board also finds that requirements regarding notice, 
which must be provided to the veteran pursuant to the VCAA, 
have been satisfied by the statement and supplemental 
statements of the cas provided to the veteran by the RO.  The 
VA medical and audiology examination reports, which evaluated 
the status of the veteran's disabilities, are adequate for 
rating purposes and a remand is not warranted.

Peptic Ulcer Disease

Law and Regulations.  Disability evaluations are determined 
by the application of the VA Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).
Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's peptic ulcer disease may be rated under 
Diagnostic Code 7305.  Under this Code, a 10 percent rating 
will be assigned for ulcer disease with recurring symptoms 
once or twice yearly.  A 20 percent rating will be assigned 
for recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating will be assigned for 
moderately severe ulcer disease, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation will be assigned for severe ulcer disease, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112.

Analysis.  On close, careful review of the evidence, the 
Board finds that the evidence supports a 20 percent 
evaluation for the veteran's peptic ulcer disease under Code 
7305.  In particular, the evidence shows that the veteran's 
duodenal ulcer is productive of continuous moderate 
manifestations.  Specifically, the veteran testified that he 
experienced stomach pain, that he had problems swallowing and 
that he vomited blood.  He also testified that he passed 
black stools and that he experienced severe diarrhea on 
occasion.  He then stated that these symptoms occurred any 
time, but that they were usually the result of indiscriminate 
eating.  The April 1999 VA examination report then shows that 
he experienced heartburn, nausea, vomiting and abdominal 
pain.  The Board finds the veteran's testimony and reports 
about his peptic ulcer disease in clinical settings are 
credible, and that the evidence shows that his peptic ulcer 
disease is productive of continuous moderate manifestations.  
Therefore, the Board finds that a 20 percent evaluation is 
warranted for the veteran's peptic ulcer disease under Code 
7305.

The Board also finds that an evaluation in excess of 20 
percent is not warranted for the veteran's peptic ulcer 
disease under Code 7305.  In particular, the evidence is 
devoid of any report or clinical finding that his peptic 
ulcer disease is productive of anemia or weight loss.  
Moreover, the evidence does not show that he has experienced 
recurrent incapacitating episodes which average 10 days or 
more in duration.  Consequently, an evaluation in excess of 
20 percent is not warranted for the veteran's peptic ulcer 
disease under Code 7305.

Bilateral Hearing Loss

Law and Regulations.  In evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  The Court has held that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from hearing loss.  The degree of 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (2000).

The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86.

The Board notes that, effective June 10, 1999 (during the 
pendency of this appeal), the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  64 
Fed. Reg. 25,208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).
The old regulations provided for rating hearing loss based 
solely on puretone averages only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85 as in effect prior to June 10, 1999.  The 
current version of 38 C.F.R. § 4.86 was retitled 
"Exceptional patterns of hearing impairment," and made 
changes to better highlight the unusual aspects of evaluating 
uncommon patterns of hearing impairment.  The new regulation 
provides for criteria for evaluation of hearing impairment 
based only on the puretone threshold average.

The current version of 38 C.F.R. § 4.85, "Evaluation of 
hearing impairment" reads in part as follows: 

(a)  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations will be conducted without 
the use of hearing aids.

(b)  Table VI, "Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman 
numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is location at the point where the 
percentage of speech discrimination and puretone 
threshold average intersect.

(c)  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," 
is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based only on the 
puretone threshold average.  Table VI will be used when 
the examiner certifies that use of speech discrimination 
test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 
4.86.

(d)  "Puretone threshold average," as used in Tables 
VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used in all cases (including those in Sec 
4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.

(e)  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations 
for hearing impairment of each ear.  The horizontal rows 
represent the ear having the better hearing and the 
vertical columns the ear having the poorer hearing.  The 
percentage evaluation is located at the point where the 
row and column intersect.

(h)  Numeric tables IV, VIa, and VII.  (Tables omitted 
in this decision.)

The current version of 38 C.F.R. § 4.86 has been revised as 
follows:

(a)  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b)  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. §§ 4.85, 4.86 (effective June 10, 1999).

Although the RO did not consider this change in the 
regulations, the Board concludes that this is not prejudicial 
as the change in regulations was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Analysis.           For the period from July 22, 1997, to 
April 21, 1999

On VA audiological examination in June 1998, the veteran was 
diagnosed as having a gradually sloping mild to severe 
sensorineural hearing loss in both ears, with a slight 
apparent improvement as compared with an examination in 
January 1995.  His auditory thresholds at 1,000, 2,000, 3,000 
and 4,000 Hertz were 40, 55, 70 and 75 decibels, 
respectively, averaging 60 decibels in the right ear, and 40, 
55, 70 and 75 decibels, respectively, averaging 60 decibels 
in the left ear.  Speech discrimination was 82 percent 
correct in the right ear and 80 percent correct in the left 
ear.  This equates to level IV hearing in the right ear and 
level IV hearing in the left ear and corresponds to 10 
percent disability evaluation.

The evidence demonstrates that an evaluation in excess of 10 
percent is not warranted for the veteran's bilateral hearing 
loss for the period from July 22, 1997, to April 21, 1999.  
The June 1998 VA audiological examination report shows that 
his average pure tone threshold readings along with the 
speech recognition testing scores demonstrate that he had no 
worse than level IV hearing in both ears.  As reported 
earlier, this corresponds to a 10 percent disability rating.  
As such, the schedular criteria for an evaluation in excess 
of 10 percent for bilateral hearing loss are not met under 
38 C.F.R. § 4.85, Diagnostic Code 6100 for the period from 
July 22, 1997, to April 21, 1999.

From April 22, 1999

On VA audiological examination on April 22, 1999, the veteran 
was diagnosed as having an essentially moderate to severe 
sensorineural hearing loss, with a slight apparent 
improvement as compared with the examination in June 1998.  
His auditory thresholds at 1,000, 2,000, 3,000 and 4,000 
Hertz were 45, 55, 70 and 85 decibels, respectively, 
averaging 64 decibels in the right ear, and 45, 60, 70 and 80 
decibels, respectively, averaging 64 decibels in the left 
ear.  Speech discrimination was 70 percent correct in the 
right ear and 72 percent correct in the left ear.  This 
equates to level V hearing in the right ear and level V 
hearing in the left ear and corresponds to 20 percent 
disability evaluation.
The evidence demonstrates that an evaluation in excess of 20 
percent is not warranted for the veteran's bilateral hearing 
loss.  The April 1999 VA audiological examination report 
shows that his average pure tone threshold readings along 
with the speech recognition testing scores demonstrate that 
he has no worse than level V hearing in both ears.  As 
reported earlier, this corresponds to a 20 percent disability 
rating.  As such, the schedular criteria for an evaluation in 
excess of 20 percent for bilateral hearing loss are not met 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 for the period 
from July 22, 1997, to April 21, 1999.

Additional Matters

The RO held that the claims for increased evaluations for 
peptic ulcer disease and bilateral hearing loss do not 
present such an exceptional or unusual disability picture as 
to warrant extraschedular ratings under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000).  The Board concurs with the 
RO as to this matter.  The evidence does not show that the 
veteran has been hospitalized frequently for his peptic ulcer 
disease or bilateral hearing loss since July 22, 1997.  In 
addition, the evidence does not show that these disabilities 
have caused a marked interference with employment since July 
22, 1997.  Therefore, the Board finds that the evidence 
reflects that the overall disability picture has not risen to 
a level which would warrant assigning his peptic ulcer 
disease and bilateral hearing loss evaluations greater that 
the ones set forth above.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 3.321(b)(1) (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign disability evaluations greater than 
the ones set forth above.

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting increased evaluations for the 
veteran's peptic ulcer disease and bilateral hearing loss.  
Gilbert, 1 Vet. App. at 49, 57-58.


ORDER

Service connection for a growth on the neck is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
lung disorder is denied.

An increased rating for peptic ulcer disease is granted to 20 
percent, subject to the law and regulations governing the 
payment of monetary awards.

A rating in excess of 10 percent for bilateral hearing loss, 
from July 22, 1997 to April 21, 1999, is denied.

A rating in excess of 20 percent for bilateral hearing loss, 
from April 22, 1999, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

